DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments to claims 47, 49, 51 and 53 have been entered.
Claims 1-20 and 40-46 were previously canceled.
Accordingly, claims 21-24, 26-39 and 47-54 are currently pending.
Response to Remarks
Applicant has again amended claim 47 which is again considered below in which a new reference was found necessitated by amendment.  
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Pre-processing block, windowing plus FFT block and post-FFT block in claims 21-29, 30-39 and 44-45.
The term “windowing plus FFT block” uses a generic placeholder “block” that is not modified by sufficient structure, e.g. “windowing plus FFT.”  The windowing plus FFT block in claim 1 is configured for “multiplying the preprocessed samples by a window vector and then processing by an FFT.”
The term “post-processing block” uses a generic placeholder “block” that is not modified by sufficient structure, e.g. “post-processing.”  The post-processing block is configured for “computing a magnitude of the Fourier transformed samples.”
Similar language is used in claims 30.  
According to the Specification at Para. 17 the HWA 125 has a core computation unit.  As shown in Fig. 2 the HWA 125 has memory 255 and RAM 212A and various digital processes, e.g. FIR, FFT, windowing and CFAR.  One of ordinary skill would understand the HWA 125 to be a computer.  The algorithms for FFT, windowing and FIR filters are well-known.  Windowing could include well known examples such as Blackman and Hamming windows.  Also, as broadly claimed, the window could be the unitary window that is inherent to taking a finite FFT.  
According to the specification at Para. Para. 18, all of the processing blocks include an independent enable circuit that provides muxing controls that enable/bypass any combination of the pre-processing block 211, windowing/FFT block 212 and post processing block 213. Here, the functional language for the term “circuit” is sufficient to connote structure; e.g multiplexer.  See Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1321 (Fed. Cir. 2004).   In other words, the processing blocks also include a muxer to enable/bypass any combination of said processing blocks.  Thus, the structure under 112f for the post-processing block and windowing/FFT block include a computer and a muxer.  Note that 112(f) claim interpretation does not apply to the pre-processing block because the amended claim now includes structure, e.g. bypass path, in the pre-processing block.  
The claims have been amended so that pre-processing block includes a circuit and a bypass path.  Thus, the bypass path denotes some structure.  Now the issue is whether the term circuit denotes structure.  The term “circuit” has functional language “perform a pre-processing operation.”  Although broad, circuit would denote structure such as an amplifier, analog-to-digital converter, filter, etc. to one of ordinary skill.  Thus, circuit is not interpreted under 112(f).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 47, 50-51 and 54 are rejected under 35 U.S.C. 103 as being obvious over Yasuhiro (JP 2012118040) in view of Shinkichi (JP 5686920) and Al-Adnani (US 10,371,732) and Shirakawa (US 2015/0070204).   
As to claim 47, Yasuhiro teaches a method comprising: 
receiving a set of frequency modulated continuous wave (FMCW) radar samples (Page 2 “ a reception signal”); 
determining whether to perform a multiplication operation on the set of Fmcw digital radar samples using a circuit to produce a set of pre-processed samples or to bypass the circuit to produce the set of pre-processed samples (Page 3 “FIG. 4 is an explanatory diagram showing an operation of switching processing results of the FIR filter 10 (FIR fourth order) and the MTI filter 11 (MTI fourth order) in the radar apparatus according to the first embodiment shown in FIG. It shows that the output result of the FIR filter 10 is used in the frequency region lower than the switching frequency indicated by the broken line, and the output result of the MTI filter 11 is used in the high frequency region.”  See also Figs. 2 & 9 items 10 & 11.  A FIR has a transfer function that works via multiplication of filter coefficients as shown in Fig. 5 and discussed at Page 3 of Yasuhiro.);
; and 
performing a fast Fourier transform (FFT) on the intermediate set of samples to produce a set of Fourier transformed samples (Figs. 2 and 9 items 3a-b).
It appears that Yasuhiro is performing both FIR and MTI filters but selecting only one of the outputs depending on the frequency as shown in Figs. 3, 8 & 10 because one filter does better than the other depending on the range of frequencies.  
In the same field of endeavor, Shinkichi teaches “the signal path may be switched so as to bypass the MTI filter unit 8a by a switch operation … (Page 12).”
In view of the teachings of Shinkichi, it would have been obvious to apply a switch upstream the FIR filter and MTI filter as taught by Yasuhiro in order to preselect either one of the FIR or MTI filter based on frequency thereby avoiding unnecessary processing of the filter in which the output will not be used thus saving time and improving efficiency.  
Yasuhiro in view of Shinkichi does not teach windowing.  
In the same field of endeavor, Al-Adnani teaches windowing as shown in Fig. 4.
In view of the teachings of Al-Adnani, it would have been obvious to a person having ordinary skill in the art at the time of filing to include a window in each path of the FFT of Yashuhiro in view of Shinkichi in order to reduce leakage due to being a finite signal thus improving the original frequency spectrum.  See Al-Adnani col. 8 ll. 65-67.
Al-Adnani discusses a chirp-z transform but never actually mentions a chirp (type of FMCW) waveform.  Out of an abundance of caution another reference is used.
Chirp waveforms are well known for increasing bandwidth thus improving range resolution without detracting from Doppler resolution.  Chirp waveforms are well-known in the art.  For example, Shirakawa shows a chirp waveform in Fig. 5.  As such, it would have been obvious to modify the pulse in Yasuhiro in view of Shinkichi and Al-Adani in order to increase bandwidth thereby improving overall resolution.  
As to claim 50, Yasuhiro in view of Shinkichi, Al-Adani and Shirawaka teaches the method of claim 47, wherein: the circuit is a first circuit; the method further comprises determining whether to perform a finite impulse response filtering operation on the set of pre-processed samples using a second circuit or to bypass the second circuit (As modified in claim 47, either the FIR filter or MTI filter will be selected based on enabling/disabling switch.  The RF frontend 1 preprocesses the signal, e.g. down-conversion, filtering and sampling and quantized.  The sampling and quantization is discussed on Page 3 of Yasuhiro.  Ehud mentions mixer 202 Fig. 3 and shows band pass filter presumably to removed unwanted harmonics due to mixing wherein mixing is of course used to downconvert the received signal thereby allowing for use of smaller antenna as is well-known in the art.).
As to claim 51, Yasuhiro in view of Shinkichi, Al-Adani and Shirawaka teaches the method of claim 50, wherein: the determining whether to perform the multiplication operation includes independently determining whether to perform the multiplication operation on the set of FMCW digital radar samples and determining whether to perform the finite impulse response filtering operation (the selection of the FIR filter as discussed in claim 47 will provide both for multiplication and an impulse).
As to claim 54, Yashuhiro in view of Shinkichi, Al-Adnani and Shirakawa teaches the method of claim 47, wherein the FFT is a range FFT (All FFT first start with a range FFT).
Claims 52 is rejected under 35 U.S.C. 103 as being obvious over Yasuhiro in view of Shinkichi and Al-Adnani and Shirakawa and in further view of Ehud (WP 2014108889).
As to claim 52, Yashuhiro in view of Shinkichi, Al-Adnani and Shirakawa is silent regarding the method of claim 47 further comprising determining a magnitude of the set of Fourier transformed samples.
In the same field of endeavor, Ehud teaches “The complex number output elements of the two-dimensional FFT are converted into range-velocity absolute values by the square root of the sum of the real element squared and the imaginary element squared (absolute value of a complex number) (Page 5).”
It would have been obvious to apply root mean square RMS teachings of Ehud to Yasuhiro in view of Shinkichi, Al-Adnani and Shirakawa in order to determine the strength of the signal thus ensuring proper thresholding for detection purposes as well as providing an indication of how big or strong the signal is to the user.  
Claim 53 is rejected under 35 U.S.C. 103 as being obvious over Yasuhiro in view of Shinkichi, Al-Adnani and Shirakawa and Ehud and in further view of Grooters (US 2014/0062753).
As to claim 53, Yashuhiro in view of Shinkichi, Al-Adnani, Shirakawa and Ehud teaches the method of claim 52 further comprising: of whether to perform the pre-processing operation, the performing of the windowing operation, the performing of the FFT, and the determining of the magnitude (as cited in the previous claims).
In the same field of endeavor, Grooters teaches “At step P40, the central unit 100 performs potential obstacles detection using, in the implementation mode described here, a Constant False Alarm Rate detector (CFAR). This general technique being well known by the man skilled in the art consists of applying a threshold in amplitude to the data in the range and radial velocity domain for each of the receive channels. The threshold value is adjusted depending on the noise level (Para. 133, emphasis added).”
In view of the teachings of Grooters, one of ordinary skill would presumably apply the well-known CFAR technique Yasuhiro in view of Shinkichi and Al-Adnani, Shirakawa and Ehud in order apply an adaptive threshold thus improving the overall signal-to-noise ratio over a collection of data over a period of time.  In other words, if interference, noise, and/or clutter decreases then it would make sense to lower the threshold in order to lower the probability of rejecting actual target returns as noise and vice versa (e.g. increase noise, increase threshold) to lower the probability of accepting noise as a target.  
Allowable Subject Matter
Claims 21 – 24 and 26 – 39 are allowed.  The prior art does not teach at least the limitation wherein a bypass path coupled to the input of the circuit.
Claims 48 – 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 48 – 49, the prior art does not teach making the windowing as a second circuit selectable.  Claim 49 depends from claim 48.   
 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Justice whose telephone number is (571)270-7029.  The examiner can normally be reached on Monday - Friday, 6:00am to 2:30pm, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                           /MICHAEL W JUSTICE/Examiner, Art Unit 3648    

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648